            Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                      )
MARK BAGLEY, TARA DUNION, and                         )
TERRENCE BANKS,                                       )
                                                      )
       Plaintiffs,                                    )
                                                      )
                                                             Civil Action No. 1:20-cv-1462-TNM
       v.                                             )
                                                      )
AARP, Inc.,                                           )
                                                      )
       Defendant.                                     )
                                                      )

                                     ANSWER TO COMPLAINT

       Defendant AARP, Inc. (“Defendant”) hereby answers each of the paragraphs of the

Complaint as set forth below. Any allegation in the Complaint that is not expressly admitted is

denied. Any headings copied from the Complaint are for reference only and do not constitute

admissions or denials of the text.

                                     NATURE OF THE ACTION

       1.      Defendant admits that Plaintiffs Mark Bagley, Tara Dunion, and Terrence Banks

(“Plaintiffs”) worked for Defendant in its Media Relations department. Defendant further admits

that Defendant eliminated Plaintiffs’ positions as a part of the reorganization of the Media

Relations department; that Plaintiffs had to apply for positions in the reorganized department;

and that Defendant did not select Plaintiffs for the positions for which they applied in the

reorganized department. Defendant denies the remaining allegations in paragraph 1.

       2.      Defendant admits that Plaintiffs purport to bring this lawsuit as described in

paragraph 2. Defendant denies the remaining allegations in paragraph 2.
            Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 2 of 9




                                 VENUE AND JURISDICTION

       3.      Defendant admits that this Court has jurisdiction over this action. Defendant

denies the remaining allegations in paragraph 3.

       4.      Defendant admits that the Court has personal jurisdiction over Defendant and that

Defendant formerly employed Plaintiffs in the District of Columbia and that acts that Plaintiffs

complain of were completed in DC. Defendant denies the remaining allegations in paragraph 4.

                                          THE PARTIES

       5.      Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in paragraph 5.

       6.      Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in paragraph 6.

       7.      Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in paragraph 7.

       8.      Defendant admits the allegations in paragraph 8.

       9.      Defendant admits the allegations in paragraph 9.

                                               FACTS

                            Plaintiffs began working for Defendant.

       10.     Defendant admits the allegations in paragraph 10.

       11.     Defendant admits the allegations in paragraph 11.

       12.     Defendant admits the allegations in paragraph 12.

       13.     Defendant denies the allegations in paragraph 13.

                                  Defendant hired Jason Young.

       14.     Defendant admits the allegations in paragraph 14.

       15.     Defendant denies the allegations in paragraph 15.

                                                   2
          Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 3 of 9




        Plaintiffs participated in Defendant's first internal investigation into Young.

       16.     Defendant admits that in 2019, Defendant conducted an internal investigation into

a complaint by a former employee, Josh Rosenblum. Defendant denies the remaining allegations

in paragraph 16.

       17.     Defendant admits the allegations in paragraph 17.

       18.     Defendant denies the allegations in paragraph 18.

       19.     Defendant admits that Plaintiffs Banks and Dunion provided some responses that

were unfavorable to Young. Defendant denies the remaining allegations in paragraph 19.

                      Young sought information about the investigation.

       20.     Defendant admits that Young was aware of the existence of the first internal

investigation. Defendant denies the remaining allegations in paragraph 20.

       21.     Defendant denies the allegations in paragraph 21.

       22.     Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in paragraph 22.

       23.     Defendant denies the allegations in paragraph 23.

       24.     Defendant denies the allegations in paragraph 24.

Plaintiffs Dunion and Banks participated in Defendant's second internal investigation into
                                         Young.

       25.     Defendant admits that in or around November 2019, Defendant conducted an

internal investigation into a complaint by Veronica Byrd. Defendant denies the remaining

allegations in paragraph 25.

       26.     Defendant admits the allegations in paragraph 26.

       27.     At this time, Defendant is without knowledge or information sufficient to form a

belief about the truth of the allegations in paragraph 27.


                                                  3
           Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 4 of 9




         28.    At this time, Defendant is without knowledge or information sufficient to form a

belief about the truth of the allegations in paragraph 28.

Young was upset that Plaintiffs Banks and Dunion participated in the second investigation.

         29.    Defendant admits that Young was aware of the existence of the second internal

investigation shortly before it concluded. Defendant denies the remaining the allegations in

paragraph 29.

         30.    Defendant denies the allegations in paragraph 30.

         31.    Defendant denies the allegations in paragraph 31.

         32.    Defendant denies the allegations in paragraph 32.

         33.    Defendant denies the allegations in paragraph 33.

         34.    Defendant denies the allegations in paragraph 34.

         35.    Defendant denies the allegations in paragraph 35.

         36.    Defendant denies the allegations in paragraph 36.

         37.    Defendant denies the allegations in paragraph 37.

      Defendant concluded its investigation into Young and announced a department-wide
                                        reorganization.

         38.    Defendant admits the allegations in paragraph 38.

         39.    Defendant admits that during the meeting, Marjorie Powell announced that the

investigation of Young had concluded. Defendant denies the remaining allegations in paragraph

39.

         40.    Defendant denies the allegations in paragraph 40.

 Defendant "eliminated" Plaintiffs' positions and required them to reapply for their jobs.

         41.    Defendant admits the allegations in paragraph 41.

         42.    Defendant admits the allegations in paragraph 42.


                                                  4
          Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 5 of 9




       43.      Defendant admits the allegations in paragraph 43.

       44.      Defendant admits the allegations in paragraph 44.

       45.      Defendant admits the allegations in paragraph 45.

       46.      Defendant denies the allegations in paragraph 46.

                               Plaintiffs applied for new positions.

       47.      Defendant admits that on January 29, 2020, Plaintiff Dunion applied for the

position of Director, External Relations in the new Department. Defendant denies the remaining

allegations in paragraph 47.

       48.      Defendant admits that on January 30, 2020, Plaintiff Bagley applied for the

position of External Relations Director, External Relations Senior Advisor, and External

Relations Advisor in the new Department. Defendant denies the remaining allegations in

paragraph 48.

       49.      Defendant admits the allegations in paragraph 49.

       50.      Defendant admits that Plaintiff Banks and Dunion met the minimum

qualifications for the positions for which they applied and that Bagley met the minimum

qualifications for the External Relations Senior Advisor and Advisor positions. Defendant denies

the remaining allegations in paragraph 50.

                      Defendant rejected Plaintiffs for the new positions.

       51.      Defendant admits the allegations in paragraph 51.

       52.      Defendant admits the allegations in paragraph 52.

       53.      Defendant admits that of the eleven employees who were required to apply for

positions with Defendant, three applied for positions in the External Relations department and

were selected. Defendant admits that Jessica Winn took a position elsewhere at AARP, another



                                                 5
          Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 6 of 9




employee retired, and Plaintiff Dunion applied for and was offered a position in another

department, which she declined. Defendant denies the remaining allegations in paragraph 53.

       54.     Defendant admits that the ages of the individuals who were not selected for

positions in the External Relations department are: 38, 52, 54, 55, 58, and 65. Defendant denies

the remaining allegations in paragraph 54.

       55.     Defendant admits that the ages of two individuals who were selected for positions

in the External Relations department are 42 and 43. Defendant denies the remaining allegations

in paragraph 55.

       56.     Defendant denies the allegations in paragraph 56.

       57.     Defendant denies the allegations in paragraph 57.

       58.     Defendant denies the allegations in paragraph 58.

                                             COUNT 1

                             (D.C. Code § 2-1402.61- Retaliation)

       59.     Defendant incorporates its responses to the allegations in the preceding

paragraphs as set forth above.

       60.     Defendant denies the allegations in paragraph 60.

       61.     Defendant denies the allegations in paragraph 61.

       62.     Defendant denies the allegations in paragraph 62.

       63.     Defendant denies the allegations in paragraph 63.

                                             COUNT 2

                             (D.C. Code § 2-1402.61- Retaliation)

       64.     Defendant incorporates its responses to the allegations in the preceding

paragraphs as set forth above.

       65.     Defendant denies the allegations in paragraph 65.

                                                6
          Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 7 of 9




       66.     Defendant denies the allegations in paragraph 66.

       67.     Defendant denies the allegations in paragraph 67.

       68.     Defendant denies the allegations in paragraph 68.

                                              COUNT 3

                          (D.C. Code 2-1402.11- Age Discrimination)

       69.     Defendant incorporates its responses to the allegations in the preceding

paragraphs as set forth above.

       70.     Defendant denies the allegations in paragraph 70.

       71.     Defendant denies the allegations in paragraph 71.

       72.     Defendant denies the allegations in paragraph 72.

       73.     Defendant denies the allegations in paragraph 73.

                                              COUNT 4

                          (D.C. Code 2-1402.11- Age Discrimination)

       74.     Defendant incorporates its responses to the allegations in the preceding

paragraphs as set forth above.

       75.     Defendant denies the allegations in paragraph 75.

       76.     Defendant denies the allegations in paragraph 76.

       77.     Defendant denies the allegations in paragraph 77.

       78.     Defendant denies the allegations in paragraph 78.

                                 DEMAND FOR JURY TRIAL

       Defendant admits that Plaintiffs have requested a jury trial.

                                    PRAYER FOR RELIEF

       In response to Plaintiffs’ Prayer for Relief, Defendant denies that Plaintiffs are entitled to

the relief sought or any relief whatsoever.

                                                 7
            Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 8 of 9




                                  AFFIRMATIVE DEFENSES

       As separate defenses to the Complaint and each cause of action, Defendant alleges the

following affirmative defenses. Defendant does not in any way change the allocation and burden

of proof for each such defense listed as established by applicable law.

                                         FIRST DEFENSE

       The Complaint, or portions thereof, fails to state a claim upon which relief can be

granted.

                                       SECOND DEFENSE

       Plaintiffs’ claims are barred, at least in part, by the doctrine of judicial estoppel, to the

extent they have filed for bankruptcy and did not disclose the claims asserted herein as assets of

the bankruptcy estate or in the bankruptcy petition or attached schedule.

                                        THIRD DEFENSE

       The Complaint, or portions thereof, may be barred, in whole or in part, by the equitable

doctrine of laches.

                                       FOURTH DEFENSE

       Plaintiffs’ claims may be barred, in whole or in part, under the avoidable consequences

doctrine.

                                        FIFTH DEFENSE

       To the extent that Plaintiffs have failed to mitigate their damages, any damages awarded

to Plaintiffs should be reduced according to the extent of such failure to mitigate.

                                        SIXTH DEFENSE

       Plaintiffs’ claims may be barred, in whole or in part, by the doctrine of unclean hands.




                                                  8
              Case 1:20-cv-01462-TNM Document 6 Filed 06/10/20 Page 9 of 9




                                       SEVENTH DEFENSE

         Plaintiffs’ claims may be barred, in whole or in part, by the doctrine of after-acquired

evidence.

                                   RESERVATION OF RIGHTS

         Defendant has insufficient knowledge or information upon which to form a belief as to

whether additional affirmative defenses are available. Defendant hereby reserves the right to

assert additional affirmative defenses during the course of discovery in this action or as

otherwise appropriate and reserves the right to amend its Answer to assert any such defenses.

         WHEREFORE, Defendant prays for relief as follows:

         1.      That Plaintiffs take nothing by the Complaint;

         2.      That the Complaint be dismissed with prejudice;

         3.      That judgment be entered in Defendant’s favor;

         4.      For attorneys’ fees and costs of suit incurred herein; and

         5.      For such other and further relief as the Court may deem just and proper.



Dated:    June 10, 2020                         Respectfully submitted,

                                                 /s/ Esther G. Lander
                                                Esther G. Lander (D.C. Bar No. 461316)
                                                Amanda S. McGinn (D.C. Bar No. 1049085)
                                                AKIN GUMP STRAUSS HAUER & FELD LLP
                                                2001 K Street N.W.
                                                Washington, D.C. 20006
                                                Telephone: (202) 887-4000
                                                Facsimile: (202) 887-4288
                                                elander@akingump.com
                                                amcginn@akingump.com

                                                Attorneys for Defendant AARP, Inc.




                                                   9
